DETAILED ACTION
Claims 1-18 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 9 and 11 of U.S. Patent No. 10,728878 in view of Shimoda et al. (US2020/0112879, Shimoda hereinafter).

As to claim 1: Patent discloses a method by a wireless communication network for handling one or more duplicated packet data convergence protocol (PDCP) packets, the method comprising: providing, by a secondary node, a mapping configuration for duplication in a secondary cell group (SCG) to a user equipment (UE) (see at least claim 1, limitation 1).
Patent does not explicitly disclose sending, by a master node, a request for a configuration for duplication to a secondary node.
However Shimoda discloses sending, by a master node, a request for a configuration for duplication to a secondary node (see at least paragraph [0350] and Fig. 10, the CU (or master node) transmits the notification to the DU #1 (or secondary node) in Step ST1003, The notification includes information indicating start of packet duplication.).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the master node to transmit notification to the secondary node to indicate the start of packet duplication, as taught by, Shimoda, into the invention of Patent in order to reduce latency in the in the receiver (see Shimoda, paragraphs [0301]).
As to claim 2: Patent and Shimoda disclose the method of claim 1.Patent further discloses the one or more allowed serving cells including at least one of a primary secondary cell (PSCell) and one or more secondary cells (SCells) of the secondary node (see at least claim 1, limitation 8).
Patent does not explicitly disclose further comprising: configuring, by the secondary node, one or more allowed serving cells in the SCG for receiving the one or more duplicated PDCP packets.
However Shimoda discloses further comprising: configuring, by the secondary node, one or more allowed serving cells in the SCG for receiving the one or more duplicated PDCP packets (see at least paragraph [0350] and Fig. 10, the DU #1 transmits the notification to the UE in Step ST1004. The notification includes information indicating addition of the DU #2.).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement CU to transmit notification to DU#1 to indicating start of packet duplication, as taught by, Shimoda, into the invention of Patent in order to reduce latency in the in the receiver (see Shimoda, paragraphs [0301]).
As to claim 3: Patent and Shimoda disclose the method of claim 2.Patent further discloses wherein the mapping configuration provides mapping rules between one or more logical channels and the one or more allowed serving cells (see at least claim 1, limitation 5).
As to claim 4: Patent and Shimoda disclose the method of claim 2. Patent does not explicitly disclose wherein the mapping configuration provides one or more Serving Cell indices corresponding to the one or more allowed serving cells for receiving the one or more duplicated PDCP packets.
However Shimoda discloses wherein the mapping configuration provides one or more Serving Cell indices corresponding to the one or more allowed serving cells for receiving the one or more duplicated PDCP packets (see at least paragraph [0350] and Fig. 10, the DU #1 transmits the notification to the UE in Step ST1004. The notification includes information indicating addition of the DU #2 and information indicating start of packet duplication.).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement CU to transmit notification to DU#1 to indicating start of packet duplication, as taught by, Shimoda, into the invention of Patent in order to reduce latency in the in the receiver (see Shimoda, paragraphs [0301]).
As to claim 5: Patent and Shimoda disclose the method of claim 4.Patent further discloses wherein a Serving Cell index value=0 is mapped to the PSCell in the SCG corresponding to at least one logical channel through which the UE is allowed to deliver the one or more duplicated PDCP packets (see at least claim 1, limitation 7).
As to claim 6: Patent and Shimoda disclose the method of claim 1.Patent further discloses wherein: the mapping configuration for duplication in the SCG includes information of at least one physical radio resource block on one or more allowed serving see at least claim 1, limitation 2).
As to claim 7: Patent and Shimoda disclose the method of claim 1.Patent further discloses further comprising: sending, by the secondary node, an activation message of packet duplication to the UE to activate at least one logical channel corresponding to at least one radio bearer for the UE to deliver the one or more duplicated PDCP packets (see at least claim 1, limitation 2).
As to claim 8: Patent and Shimoda disclose the method of claim 7. Patent does not explicitly disclose further comprising: receiving, by the secondary node, the one or more duplicated PDCP packets in the at least one logical channel corresponding to the at least one radio bearer for the UE.
However Shimoda discloses receiving, by the secondary node, the one or more duplicated PDCP packets in the at least one logical channel corresponding to the at least one radio bearer for the UE (see at least paragraph [0331], a bearer that passes through all the DUs being served by the CU may be established. The CU may notify the UE of change in the setting on the communication with each of the DUs.).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement CU to transmit notification to DU#1 to indicating start of packet duplication, as taught by, Shimoda, into the invention of Patent in order to reduce latency in the in the receiver (see Shimoda, paragraphs [0301]).
As to claim 9: Patent and Shimoda disclose the method of claim 7.Patent further discloses further comprising: sending, by the secondary node, a deactivation message of packet duplication to the UE to stop the UE from applying one or more allowed serving cells in the SCG to the at least one logical channel (see at least claim 1, limitation 3 and claim 11).
As to claim 10: Patent and Shimoda disclose the method of claim 1.Patent further discloses further comprising: providing, by the master node, a mapping configuration for duplication in a master cell group (MCG) to the UE (see at least claim 1, limitation 1 and claim 3).
As to claim 11: Patent and Shimoda disclose the method of claim 10, further comprising: configuring, by the master node, one or more allowed serving cells in the MCG for receiving the one or more duplicated PDCP packets, the one or more allowed serving cells including at least one of a primary cell (PCell) and one or more secondary cells (SCells) of the master node (see at least claim 1, limitation 2).
As to claim 12: Patent and Shimoda disclose the method of claim 10.Patent further discloses wherein the mapping configuration provides mapping rules between one or more logical channels and the one or more allowed serving cells(see at least claim 1, limitations 5 and claim 2).
As to claim 13: Patent and Shimoda disclose the method of claim 10.Patent further discloses wherein the mapping configuration provides one or more Serving Cell indices see at least claim 1, limitation 7 and claim 4).
As to claim 14: Patent and Shimoda disclose the method of claim 13.Patent further discloses wherein a Serving Cell index value=0 is mapped to the PCell in the MCG corresponding to at least one logical channel through which the UE is allowed to deliver the one or more duplicated PDCP packets (see at least claim 1, limitation 7).
As to claim 15: Patent and Shimoda disclose the method of claim 10.Patent further discloses wherein: the mapping configuration for duplication in the MCG includes information of at least one physical radio resource block on one or more allowed serving cells for receiving the one or more duplicated PDCP packets from the UE (see at least claim 1, limitation 2).
As to claim 16: Patent and Shimoda disclose the method of claim 10.Patent further discloses further comprising: sending, by the master node, an activation message of packet duplication to the UE to activate at least one logical channel corresponding to at least one radio bearer for the UE to deliver the one or more duplicated PDCP packets (see at least claim 1, limitation 2 and claim 11).
As to claim 17: Patent and Shimoda disclose the method of claim 16.Patent further discloses further comprising: receiving, by the master node, the one or more duplicated PDCP packets in the at least one logical channel corresponding to the at least one radio bearer for the UE (see at least claim 1, limitation 2).
As to claim 18: Patent and Shimoda disclose the method of claim 16.Patent further discloses further comprising: sending, by the master node, a deactivation message of packet duplication to the UE to stop the UE from applying one or more allowed serving cells in the MCG to the at least one logical channel (see at least claim 1, limitation 3 and claim 9).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4 and 6-8 are rejected under 35 U.S.C. 102(a) (2) as being anticipated by Shimoda et al. (US2020/0112879, Shimoda hereinafter).

As to claim 1: Shimoda discloses a method by a wireless communication network for handling one or more duplicated packet data convergence protocol (PDCP) packets, the method comprising: 
sending, by a master node, a request for a configuration for duplication to a secondary node (see at least paragraph [0350] and Fig. 10, the CU (or master node) transmits the notification to the DU #1 (or secondary node) in Step ST1003, The notification includes information indicating start of packet duplication.); 
providing, by a secondary node, a mapping configuration for duplication in a secondary cell group (SCG) to a user equipment (UE) (see at least paragraph [0350] and Fig. 10, the DU #1 transmits the notification to the UE in Step ST1004. The notification includes information indicating addition of the DU #2, and information indicating start of packet duplication. The notification also includes information on the RRC parameter for the DU #2-corresponding entity. The notification may include information on the RRC parameter for the DU #1-corresponding entity. The addition of the DU #2, information indicating start of packet duplication, RRC parameter for the DU #2-corresponding entity and RRC parameter for the DU #1-corresponding entity interpreted as mapping configuration for duplication.).
As to claim 4: Shimoda discloses the method of claim 2. Shimoda further discloses wherein the mapping configuration provides one or more Serving Cell indices corresponding to the one or more allowed serving cells for receiving the one or more duplicated PDCP packets (see at least paragraph [0350] and Fig. 10, the DU #1 transmits the notification to the UE in Step ST1004. The notification includes information indicating addition of the DU #2 and information indicating start of packet duplication.).
As to claim 6: Shimoda discloses the method of claim 1. Shimoda further discloses wherein: the mapping configuration for duplication in the SCG includes information of at least one physical radio resource block on one or more allowed serving cells for see at least paragraph [0352] and Fig. 10, the DU #2 sets the RRC parameter for transmitting and receiving data to and from the UE.).
As to claim 7: Shimoda discloses the method of claim 1. Shimoda further discloses further comprising: sending, by the secondary node, an activation message of packet duplication to the UE to activate at least one logical channel corresponding to at least one radio bearer for the UE to deliver the one or more duplicated PDCP packets (see at least paragraph [0331], a bearer that passes through all the DUs being served by the CU may be established. The CU may notify the UE of change in the setting on the communication with each of the DUs.).
As to claim 8: Shimoda discloses the method of claim 7. Shimoda further discloses further comprising: receiving, by the secondary node, the one or more duplicated PDCP packets in the at least one logical channel corresponding to the at least one radio bearer for the UE (see at least paragraph [0331], a bearer that passes through all the DUs being served by the CU may be established. The CU may notify the UE of change in the setting on the communication with each of the DUs.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole 


Claims 2-3, 9-13 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Shimoda et al. (US2020/0112879, Shimoda hereinafter) in view Vrzic et al. (US2018/0098250, Vrzic hereinafter).

As to claim 2: Shimoda discloses the method of claim 1. Shimoda further discloses further comprising: configuring, by the secondary node, one or more allowed serving cells in the SCG for receiving the one or more duplicated PDCP packets (see at least paragraph [0350] and Fig. 10, the DU #1 transmits the notification to the UE in Step ST1004. The notification includes information indicating addition of the DU #2.). 
Shimoda does not explicitly disclose the one or more allowed serving cells including at least one of a primary secondary cell (PSCell) and one or more secondary cells (SCells) of the secondary node.
However Vrzic discloses the one or more allowed serving cells including at least one of a primary secondary cell (PSCell) and one or more secondary cells (SCells) of the secondary node (see at least paragraph [0109], the RRC may also configure a set of SCGs, consisting of PSCell and SCells in the SgNBs, as part of the RRC Connection Reconfiguration procedure. the RRC may also configure a set of SCGs, consisting of PSCell and SCells in the SgNBs, as part of the RRC Connection Reconfiguration procedure.).

As to claim 3: Shimoda discloses the method of claim 2. Shimoda does not explicitly disclose wherein the mapping configuration provides mapping rules between one or more logical channels and the one or more allowed serving cells.
However Vrzic discloses wherein the mapping configuration provides mapping rules between one or more logical channels and the one or more allowed serving cells (see at least paragraph [0149] MgNB 370 transmits RRC Connection Reconfig (add SgNB) message 845. A radio bearer 850 is also established between UE 100 and SgNB 830.).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement MgNB to send signaling to UE to activate or deactivate packet duplication, as taught by, Vrzic, into the invention of Shimoda in order to achieve better resource utilization and improve spectral efficiency (see Vrzic, paragraphs [0092]).
As to claim 9: Shimoda discloses the method of claim 7. Shimoda does not explicitly disclose further comprising: sending, by the secondary node, a deactivation message of 
However Vrzic discloses sending, by the secondary node, a deactivation message of packet duplication to the UE to stop the UE from applying one or more allowed serving cells in the SCG to the at least one logical channel (see at least paragraph [0011], RRC signalling is received for activating or deactivating the PD.).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement MgNB to send signaling to UE to activate or deactivate packet duplication, as taught by, Vrzic, into the invention of Shimoda in order to achieve better resource utilization and improve spectral efficiency (see Vrzic, paragraphs [0092]).
As to claim 10: Shimoda discloses the method of claim 1. Shimoda does not explicitly disclose further comprising: providing, by the master node, a mapping configuration for duplication in a master cell group (MCG) to the UE.
However Vrzic discloses providing, by the master node, a mapping configuration for duplication in a master cell group (MCG) to the UE (see at least paragraph [0152] and Fig. 16, the MgNB sends RRC connection reconfig with criteria to activate or deactivate packet duplication to UE.).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement MgNB to send signaling to UE to activate or deactivate packet duplication, as taught by, Vrzic, into the invention of 

As to claim 11: Shimoda discloses the method of claim 10. Shimoda does not explicitly disclose further comprising: configuring, by the master node, one or more allowed serving cells in the MCG for receiving the one or more duplicated PDCP packets, the one or more allowed serving cells including at least one of a primary cell (PCell) and one or more secondary cells (SCells) of the master node.
However Vrzic discloses configuring, by the master node, one or more allowed serving cells in the MCG for receiving the one or more duplicated PDCP packets (see at least paragraph [0149] and Fig. 16, Duplicated packets are sent between UE 100 and MgNB 370 via Data 560 and between UE 100 and SgNB 830 via Data 565.), the one or more allowed serving cells including at least one of a primary cell (PCell) and one or more secondary cells (SCells) of the master node (see at least paragraph [0109], the RRC may also configure a set of SCGs, consisting of PSCell and SCells in the SgNBs, as part of the RRC Connection Reconfiguration procedure. the RRC may also configure a set of SCGs, consisting of PSCell and SCells in the SgNBs, as part of the RRC Connection Reconfiguration procedure.).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement MgNB to send signaling to UE to activate or deactivate packet duplication, as taught by, Vrzic, into the invention of 

As to claim 12: Shimoda discloses the method of claim 10. Shimoda does not explicitly disclose wherein the mapping configuration provides mapping rules between one or more logical channels and the one or more allowed serving cells.
However Vrzic discloses wherein the mapping configuration provides mapping rules between one or more logical channels and the one or more allowed serving cells (see at least paragraph [0149] MgNB 370 transmits RRC Connection Reconfig (add SgNB) message 845. A radio bearer 850 is also established between UE 100 and SgNB 830.).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement MgNB to send signaling to UE to activate or deactivate packet duplication, as taught by, Vrzic, into the invention of Shimoda in order to achieve better resource utilization and improve spectral efficiency (see Vrzic, paragraphs [0092]).
As to claim 13: Shimoda discloses the method of claim 10. Shimoda further discloses wherein the mapping configuration provides one or more Serving Cell indices corresponding to the one or more allowed serving cells for receiving the one or more duplicated PDCP packets (see at least paragraph [0350] and Fig. 10, the DU #1 transmits the notification to the UE in Step ST1004. The notification includes information indicating addition of the DU #2 and information indicating start of packet duplication.).
As to claim 15: Shimoda discloses the method of claim 10. Shimoda does not explicitly disclose wherein: the mapping configuration for duplication in the MCG includes information of at least one physical radio resource block on one or more allowed serving cells for receiving the one or more duplicated PDCP packets from the UE. 
However Vrzic discloses the mapping configuration for duplication in the MCG includes information of at least one physical radio resource block on one or more allowed serving cells for receiving the one or more duplicated PDCP packets from the UE (see at least paragraph [0124], MgNB allocates resources on the activated link(s)/CC(s) and indicates the resource configuration (e.g. PRBs, MCS, antenna ports) to the UE in the DCI.).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement MgNB to send signaling to UE to activate or deactivate packet duplication, as taught by, Vrzic, into the invention of Shimoda in order to achieve better resource utilization and improve spectral efficiency (see Vrzic, paragraphs [0092]).
As to claim 16: Shimoda discloses the method of claim 10. Shimoda does not explicitly disclose further comprising: sending, by the master node, an activation message of packet duplication to the UE to activate at least one logical channel corresponding to at least one radio bearer for the UE to deliver the one or more duplicated PDCP packets.
see at least paragraph [0152] and Fig. 16, the MgNB sends RRC connection reconfig with criteria to activate or deactivate packet duplication to UE.).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement MgNB to send signaling to UE to activate or deactivate packet duplication, as taught by, Vrzic, into the invention of Shimoda in order to achieve better resource utilization and improve spectral efficiency (see Vrzic, paragraphs [0092]).
As to claim 17: Shimoda discloses the method of claim 16. Shimoda does not explicitly disclose further comprising: receiving, by the master node, the one or more duplicated PDCP packets in the at least one logical channel corresponding to the at least one radio bearer for the UE.
However Vrzic discloses receiving, by the master node, the one or more duplicated PDCP packets in the at least one logical channel corresponding to the at least one radio bearer for the UE (see at least paragraph [0161], duplicated packets flow between UE 100 and MgNB).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement MgNB to send signaling to UE to activate or deactivate packet duplication, as taught by, Vrzic, into the invention of 
As to claim 18: Shimoda discloses the method of claim 16. Shimoda does not explicitly disclose further comprising: sending, by the master node, a deactivation message of packet duplication to the UE to stop the UE from applying one or more allowed serving cells in the MCG to the at least one logical channel.
However Vrzic discloses sending, by the master node, a deactivation message of packet duplication to the UE to stop the UE from applying one or more allowed serving cells in the MCG to the at least one logical channel (see at least paragraph [0150], MgNB 370 sends an RRC Connection Reconfiguration message 871 to deactivate the PD mode.).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement MgNB to send signaling to UE to activate or deactivate packet duplication, as taught by, Vrzic, into the invention of Shimoda in order to achieve better resource utilization and improve spectral efficiency (see Vrzic, paragraphs [0092]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Tsai et al. (US 20180324641) discloses Method and Apparatus of Transmitting Data Duplication in a Wireless Communication System.
Uchino et al. (US 20170201603) discloses User Apparatus, And Duplicated Packet Processing Method.
Hong et al. (US 20190159274) discloses Method and Device for Transmitting or Receiving Data in Dual Connectivity State.
Xiao et al. (US 20210112610) discloses Method Executed in User Equipment and Base Station and Corresponding Devices.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KABIR U JAHANGIR whose telephone number is (571)272-0796. The examiner can normally be reached Mon-Fri 10am to 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on (571)272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 



/K. J./
Examiner, Art Unit 2464

/PAO SINKANTARAKORN/Primary Examiner, Art Unit 2464